949 F.2d 400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Christopher Donald YAGER, Defendant-Appellant.
No. 91-30095.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 8, 1991.*Decided Dec. 3, 1991.

Before EUGENE A. WRIGHT, HUG and LEAVY, Circuit Judges.
MEMORANDUM**
The government concedes that the district court erred in considering the psychological impact on the victim's parents when determining the defendant's sentence.   See United States v. Hoyungowa, 930 F.2d 744, 747 (9th Cir.1991) (holding that an upward departure cannot be based upon the psychological injury experienced by the victim's family).   Other bases of the sentence, such as the use of dismissals and the victims' ages, should also be addressed during the resentencing hearing.   The arguments of the appellant concerning the validity of the other bases for departure should be addressed by the district judge on remand.   We vacate and remand for resentencing.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3